         Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 1 of 44




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NAVAJO NATION,

                       Plaintiff,

v.                                                            No. 2:20-cv-602

ANDREW WHEELER, in his official capacity
as Administrator of the United States
Environmental Protection Agency; UNITED
STATES ENVIRONMENTAL PROTECTION
AGENCY; RICKEY DALE “R.D.” JAMES, in
his official capacity as Assistant Secretary for
Civil Works, Department of the Army; and
UNITED STATES ARMY CORPS OF
ENGINEERS,

                       Defendants.

________________________________________

                                          COMPLAINT

                                        INTRODUCTION

         1.    On the Navajo Nation, as elsewhere, water is an essential resource used for

drinking, washing, other domestic uses, recreation, fishing, agriculture, and tourism. Water sources

also support aquatic and wildlife habitat. The protection of water quality is vital for these reasons

alone.

         2.    Additionally, the Navajo Nation is located in the arid Southwest, where every drop

of water has value. The scarcity of water on the Navajo Nation—which on top of its customary

arid climate also is undergoing a prolonged drought—makes protection of water quality all the
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 2 of 44




more important. In many instances scarcity of water also increases the impact of water pollution,

because the concentration of contaminants is less likely to be diluted.

       3.      Clean water is also important to Navajo culture. Natural springs and other water

sources must be protected for use in religious and ceremonial observances. Wildlife, plants, and

fisheries, which rely on clean water sources, are an essential part of Navajo culture. Navajo

traditional ceremonies and practices use feathers from specific birds and pelts and oils from

specific animals. Navajo traditions include fashioning implements from the bones of certain

animals, baskets from specific plants, and bows using the sinew of certain species of deer.

Numerous plants and insects are also used for traditional medicines. The Navajo world view is a

holistic one in which the air, water, people, and wildlife are all related to one another, and it is

imperative for the Navajo people to protect Mother Earth and Father Sky and maintain harmony

and balance with all living beings within their ecosystem.

       4.      Clean water is, therefore, essential to the Navajo Nation’s survival, as well as to the

survival of all the people in this country and to our environment. Congress recognized the

importance of clean water by enacting the Clean Water Act (CWA), in which Congress stated

unequivocally that the purpose of the statute is “to restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” CWA § 101(a), 33 U.S.C. § 1251(a). To achieve

this purpose, the Clean Water Act, among other things, prohibits the discharge without a permit of

pollutants into “navigable waters,” which are defined as “the waters of the United States, including

the territorial seas” (WOTUS). CWA §§ 301(a), 502(7); 33 U.S.C. §§ 1311(a), 1362(7). The term

“waters of the United States” is not defined in the statute.




                                                  2
         Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 3 of 44




         5.      The United States Environmental Protection Agency (EPA) and the Army Corps of

Engineers (Corps) (together, Agencies) first promulgated definitions of “waters of the United

States” in the 1970s. More recently, the Corps updated the definition in 1986 and EPA duplicated

the Corps’ definition in 1988. Over time, the Agencies found that they were “evaluating the

jurisdiction of waters on a case-specific basis far more frequently than is best for clear and efficient

implementation of the CWA,” 79 Fed. Reg. 22,188, 22,188 (Apr. 21, 2014), and they therefore

embarked on a process to promulgate a new updated definition. After rigorous review and public

participation, including the submittal of over one million comments by states, tribes (including

Plaintiff Navajo Nation), industry, environmental organizations, and numerous other stakeholders,

the Agencies promulgated the 2015 Clean Water Rule based on “the text of the statute, Supreme

Court decisions, the best available peer-reviewed science, public input, and the agencies’ technical

expertise and experience in implementing the statute.” 80 Fed. Reg. 37,054, 37,055 (June 29,

2015).

         6.      For the past three years, however, in response to Executive Order 13,778 of

February 28, 2017, 82 Fed. Reg. 12,497 (Mar. 3, 2017), the Agencies have unlawfully sought to

delay, rescind, and ultimately replace the 2015 Clean Water Rule.

         7.      The Agencies’ Delay Rule, 83 Fed. Reg. 5,200 (Feb. 6, 2018), would have added

to the 2015 Clean Water Rule an “applicability date” of February 6, 2020, that is, four and a half

years after the 2015 rule was set to become effective. The Delay Rule has been found unlawful

and has been vacated. S.C. Coastal Conservation League v. Pruitt, 318 F. Supp. 3d 959, 967

(D.S.C. 2018).




                                                   3
        Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 4 of 44




        8.      This Court similarly should vacate the Agencies’ rescission of the 2015 Clean

Water Rule, which also reverted to the prior “waters of the United States” rule dating back to 1986,

84 Fed. Reg. 56,626 (Oct. 22, 2019) (Rescission Rule), and their subsequent promulgation of a

significantly narrower definition of “waters of the United States” than was in the 2015 Clean Water

Rule. 85 Fed. Reg. 22,250 (Apr. 21, 2020) (2020 WOTUS Rule).

        9.      In order to promulgate the Rescission Rule and 2020 WOTUS Rule, the Agencies

were obliged to reject the factual and scientific record established during the development of the

2015 Clean Water Rule. The Agencies did so without providing any new facts or analysis, and

instead conjured up an interpretation of the Clean Water Act and associated case law that suited

the conclusion they had already been directed to reach, by Executive Order 13,778, regarding the

scope of the term “waters of the United States.”

        10.     With respect to the Rescission Rule, the Agencies revealed their preordained

intentions when they limited the issues for public comment and did not provide a rationale for their

actions until they issued the final rule.

        11.     With respect to the 2020 WOTUS Rule, the Agencies accomplished their

preordained intentions by promulgating a rule that conflicts with the text and stated objective of

the Clean Water Act, contravenes controlling Supreme Court precedent, ignores sound science,

and does not even provide the clarity they claimed as a rationale.

        12.     The Agencies’ actions significantly diminish the number and extent of Navajo

Nation waters that are included within the definition of WOTUS, as well as diminishing Clean

Water Act protections for those waters which remain covered by the definition. What’s more, not




                                                   4
        Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 5 of 44




only did the Agencies fail to consider the impacts of their actions on the Navajo Nation and its

waters, but they also failed to do so for waters throughout the United States.

       13.     The Agencies’ actions violated the Administrative Procedure Act (APA), the Clean

Water Act, the Navajo Nation’s treaty rights, the federal trust responsibility, and the Due Process

clause of the Constitution, as articulated below.

       14.     The Navajo Nation therefore requests that this Court set aside the Rescission Rule

and 2020 WOTUS Rule. The Agencies should resume implementation of the 2015 Clean Water

Rule, which provides a definition of “waters of the United States” that respects controlling law, is

grounded in sound science, and reflects a reasonable analysis of its impacts.

                                 JURISDICTION AND VENUE

       15.     This Court has jurisdiction over the claims set forth in this complaint pursuant to

28 U.S.C. § 1331 and 5 U.S.C. § 702. See Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617,

623 (2018) (challenges to the Agencies’ regulations defining “waters of the United States” must

be brought in federal district courts). The relief sought is authorized by 28 U.S.C. § 2201(a),

28 U.S.C. § 2202, and 5 U.S.C. § 706.

       16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(c)(2) and (e)(1). This

action seeks relief against federal agencies and federal officers acting in their official capacities.

                                              PARTIES

       17.     The Navajo Nation is a federally recognized Indian tribe with a government-to-

government relationship with the United States. The formal Navajo Reservation was established

by the Treaty of June 1, 1868, 15 Stat. 667, and was thereafter expanded by successive executive

orders. The Navajo Nation currently encompasses approximately 17,627,262 acres of sovereign



                                                    5
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 6 of 44




territory, consisting of formal reservation land and tribal trust land, allotted land, and dependent

Indian communities, and extends into northwestern New Mexico, northeastern Arizona, and

southeastern Utah.

       18.     There are approximately 39,000 miles of streams and 17,057 acres of lake and

ponds within the Navajo Nation. 1 Three major river basins drain the Navajo Nation: the Lower

Colorado River, the Upper Colorado River, and the Rio Grande. Id. Ephemeral (flowing only in

response to precipitation) and intermittent (flowing weekly to seasonally) streams make up over

81% of all streams in the arid and semi-arid Southwest, including Arizona, New Mexico and Utah

where the Navajo Nation is located, according to the U.S. Geological Survey National

Hydrography Dataset.

       19.     The Navajo Nation is a sovereign with proprietary interests in its lands and waters

and governmental interests in the management of its natural resources, including providing clean

and adequate water supplies to meet the needs of its residents and its economy; protect the public

health, safety, welfare, and the environment; and ensure that its lands may serve as a permanent

homeland for Navajo people. The Navajo Nation also has treaty rights that include the right to

hunt, fish, and gather, activities which are dependent on clean water. See Treaty of June 1, 1868.

       20.     Defendant Andrew Wheeler is the Administrator of the EPA, the highest-ranking

official in the EPA, and signer of the Rescission Rule and 2020 WOTUS Rule. Plaintiff Navajo

Nation sues Administrator Wheeler in his official capacity.


       1
          U.S. Envtl. Prot. Agency Pac. Sw. Region 9 Water Div., Tribal Water Quality
Accomplishments,             EPA-909-K-06-001,             at             12       (2006),
https://www.epa.gov/sites/production/files/2015-08/documents/tribal-water-quality-
accomplishments.pdf.



                                                 6
        Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 7 of 44




       21.     Defendant United States Environmental Protection Agency is the federal agency

charged with implementing and enforcing the majority of the Clean Water Act. Together with the

Corps, EPA issued the Rescission Rule and 2020 WOTUS Rule.

       22.     Defendant Rickey Dale “R.D.” James is the Assistant Secretary of the Army for

Civil Works and supervises the Army Corps’ Civil Works program, including its implementation

of the Clean Water Act. Assistant Secretary James signed the Rescission Rule and 2020 WOTUS

Rule for the United States Army Corps of Engineers. Plaintiff Navajo Nation sues Assistant

Secretary James in his official capacity.

       23.     Defendant United States Army Corps of Engineers is the federal agency responsible

for the implementation of CWA § 404, 33 U.S.C. § 1344(a), which provides for issuance of

permits for the discharge of dredge and fill material into the “waters of the United States.” The

Corps is housed within the United States Army, as part of the United States Department of Defense.

Together with EPA, the Corps issued the Rescission Rule and 2020 WOTUS Rule.

                    STATUTORY AND REGULATORY BACKGROUND

Navajo Nation Treaty Rights and Federal Government Trust Obligations

       24.     The Navajo Nation has treaty rights that include the right to hunt, fish, and gather,

see Treaty of June 1, 1868. These treaty rights require water quality sufficient to protect the habitat

supporting those rights. United States v. Adair, 723 F.2d 1394 (9th Cir. 1983).

       25.     Treaty rights are property rights that require federal protection. Washington v.

Wash. State Comm. Passenger Fishing Vessel Ass’n, 443 U.S. 658 (1979); Menominee Tribe of

Indians v. United States, 391 U.S. 404 (1968). Federal agencies cannot abrogate treaty rights




                                                  7
        Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 8 of 44




without specific and clearly expressed Congressional authorization. Herrera v. Wyoming,

139 S. Ct. 1696 (2019); Menominee Tribe, 391 U.S. at 412-13.

        26.     The United States government, including the Corps and all other federal agencies,

are responsible for ensuring that treaty rights are given full effect, and not abrogated or impinged

upon by agency actions absent an act of Congress. N.W. Sea Farms, Inc. v. U.S. Army Corps of

Eng’rs, 931 F. Supp. 1515 (W.D. Wash. 1996); Confederated Tribes of the Umatilla v. Alexander,

440 F. Supp. 553 (D. Or. 1977); see also Nance v. Envtl. Prot. Agency, 645 F.2d 701, 710-11

(9th Cir. 1981) (“It is fairly clear that any Federal government action is subject to the United States’

fiduciary responsibilities toward the Indian tribes.”).

        27.     Along with these treaty rights, the Navajo Nation has reserved water rights that

protect the Navajo Nation’s uses of its water. Winters v. United States, 207 U.S. 564 (1908).

Regardless of the type of water flow, and whether those reserved rights have been confirmed

through settlement or adjudication, the Navajo Nation’s reserved water rights and the waters that

satisfy those rights are trust assets subject to federal protection and jurisdiction. See, e.g., 55 Fed.

Reg. 9,223 (Mar. 12, 1990).

        28.     The United States has a trust responsibility to recognize and protect tribal lands,

assets, and resources, which include the water that flows over and through tribal lands and the

natural resources that depend on that water. See, e.g., Seminole Nation v. United States, 316 U.S.

286, 296-97 (1942) (United States has a “moral obligation of the highest responsibility and trust”);

American Indian Policy Review Commission (1973) (U.S. trust responsibilities include protection

and proper management of Indian resources, properties, and assets).




                                                   8
        Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 9 of 44




        29.    In its Indian Policy, EPA recognizes the federal trust responsibility and states it will

“give special consideration to Tribal interests in making Agency policy,” including “in making

decisions and managing environmental programs affecting reservation lands.” 2

        30.    Similarly, the Corps states in its Tribal Consultation Policy that “[t]he trust

responsibility will be honored and fulfilled” and that the Corps “will ensure that it addresses Tribal

concerns regarding protected tribal resources, tribal rights (including treaty rights) and Indian

lands.” 3

        The Administrative Procedure Act

        31.    The APA governs the requirements for federal agency decisionmaking, including

the agency rulemaking process.

        32.    An agency must publish notice of a proposed rulemaking in the Federal Register

and provide a meaningful opportunity for public participation through submission of comments or

other information. 5 U.S.C. § 553(b)-(c).

        33.    A rule is unlawful and must be set aside when an agency acts in a manner that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” “in excess

of statutory jurisdiction, authority, . . . or short of statutory right,” or “without observance of

procedure required by law.” 5 U.S.C. § 706(2)(A), (C), (D).



        2
        E. Scott Pruitt, Reaffirmation of the U.S. Environmental Protection Agency’s Indian
Policy, at 1, 3 (Oct. 11, 2017), https://www.epa.gov/sites/production/files/2018-
03/documents/11oct17_epa_reaffirmation_pruitt.pdf.
        3
          U.S. Army Corps of Eng’rs, Tribal Consultation Policy, at 2-3 (Oct. 4, 2012),
https://www.spk.usace.army.mil/Portals/12/documents/tribal_program/USACE%20Native%20A
merican%20Policy%20brochure%202013.pdf.



                                                  9
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 10 of 44




       34.     A rule must be based on a consideration of the relevant factors. The agency must

examine relevant data and articulate a satisfactory explanation for its action, Motor Vehicle Mfrs.

Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983), and a rule is

arbitrary and capricious if “the agency has relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the problem, offered an explanation for

its decision that runs counter to the evidence before the agency, or is so implausible that it could

not be ascribed to a difference in view or the product of agency expertise.” Id.

       35.     “Agencies are free to change their existing policies,” but they must “provide a

reasoned explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125

(2016) (citing Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981-82

(2005)); Renewable Fuels Ass’n v. U.S. Envtl. Prot. Agency, 948 F.3d 1206, 1255 (10th Cir. 2020).

While an agency need not show that a new rule is “better” than the rule it replaced, it still must

demonstrate that there are good reasons for it and that it is permissible under the statute. FCC v.

Fox Television Stations, Inc., 556 U.S. 502, 515 (2009).

       36.     Further, an agency must “provide a more detailed justification than what would

suffice for a new policy created on a blank slate” when “its new policy rests upon factual findings

that contradict those which underlay its prior policy,” “or when its prior policy has engendered

serious reliance interests that must be taken into account.” Id. (internal citation omitted). Any

“[u]nexplained inconsistency” in agency policy is “a reason for holding an interpretation to be an

arbitrary and capricious change from agency practice.” Brand X, 545 U.S. at 981.

       37.     “[W]hen an agency rescinds a prior policy its reasoned analysis must consider the

‘alternative[s]’ that are ‘within the ambit of the existing [policy].”” Dep’t of Homeland Security v.



                                                 10
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 11 of 44




Regents of Univ. of Cal., No. 18-587, 2020 WL 3271746, at *14 (U.S. June 18, 2020) (quoting

State Farm, 463 U. S., at 51) (second and third alterations in original).

       38.     “The reasoned explanation requirement of administrative law . . . is meant to ensure

that agencies offer genuine justifications for important decisions, reasons that can be scrutinized

by courts and the interested public.” Dept. of Commerce v. New York, 139 S. Ct. 2,551, 2,575-76

(2019). “Accepting contrived reasons would defeat the purpose for the enterprise[.]” Id. at 2,576.

       The Clean Water Act

               Legislative Intent

       39.     Congress enacted the Clean Water Act with the objective “to restore and maintain

the chemical, physical, and biological integrity of the Nation’s waters.” CWA § 101(a), 33 U.S.C.

§ 1251(a).

       40.     Congress took a “broad, systemic view” of maintaining and improving water

quality, with the word “integrity” referring “‘to a condition in which the natural structure and

function of ecosystems is [are] maintained.’” United States v. Riverside Bayview Homes, Inc.,

474 U.S. 121, 132 (1985) (quoting H.R. Rep. No. 92-911, at 76 (1972) (alteration in original)).

       41.     The Clean Water Act was designed to be “an all-encompassing program of water

pollution regulation,” replacing an ineffective patchwork of state laws. City of Milwaukee v.

Illinois, 451 U.S. 304, 318 (1981). Congress recognized that this state-led scheme had been

“inadequate in every vital respect,” leaving many of the nation’s navigable waters “severely

polluted.” S. Rep. No. 92-414, at 3674 (1972).




                                                 11
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 12 of 44




       42.     The Clean Water Act’s coverage of waters is broad because Congress recognized

that “[p]rotection of aquatic ecosystems . . . demanded broad federal authority to control

pollution[.]” Riverside Bayview Homes, 474 U.S. at 132-33.

       43.     The Conference Report makes clear that the extensive jurisdictional reach of the

statute was deliberate: “The conferees fully intend that the term ‘navigable waters’ be given the

broadest possible constitutional interpretation unencumbered by agency determinations which

have been made or may be made for administrative purposes.” S. Rep. No. 92-1236, at 144 (1972)

(Conf. Report), as reprinted in 1972 U.S.C.C.A.N. 3776, 3822 (emphasis added); see also United

States v. Hubenka, 438 F.3d 1026, 1033 (10th Cir. 2006) (quoting Quivira Min. Co. v. U.S.

Envtl. Prot. Agency, 765 F.2d 126, 129 (10th Cir. 1985)) (CWA was intended “to cover, as

much as possible, all waters of the United States instead of just some”)).

       44.     Congress therefore defined “navigable waters” broadly, as meaning the “waters of

the United States.”

               Structure of the Clean Water Act

       45.     The Clean Water Act controls pollution at its source by requiring permits for

discharges into “waters of the United States.” See S. Rep. No. 92-414 at 3742 (1972) (“[I]t is

essential that discharge of pollutants be controlled at the source”); CWA §§ 301(a), 402, 404,

33 U.S.C. §§ 1311(a), 1342, 1344. These permits must include conditions designed to ensure

compliance with applicable water quality standards, which are established on a state-by-state (or

tribe-by-tribe) basis. The Clean Water Act establishes two main categories of permits.

       46.     The first category consists of permits for the discharge of pollutants from point

sources into “waters of the United States,” also referred to as National Pollutant Discharge



                                               12
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 13 of 44




Elimination System (NPDES) permits. NPDES permits are issued by EPA under CWA § 402,

33 U.S.C. § 1342, unless EPA authorizes a state (or tribe) to operate this permit program within

its borders.

        47.         Currently, all states except Massachusetts, New Hampshire, and New Mexico are

authorized to operate the NPDES permitting program. 4 EPA operates the program in those states,

the District of Columbia, U.S. territories, and for all tribal land. The Navajo Nation Environmental

Protection Agency assists EPA with implementing the NPDES program on the Navajo Nation.

        48.         The second category, permits for the discharge of dredge and fill materials into

“waters of the United States,” are issued by the Corps under CWA § 404, 33 U.S.C. § 1344, unless

EPA authorizes a state (or tribe) to operate this permit program within its borders.

        49.         Currently, Michigan and New Jersey have assumed administration of the Section

404 permit program; the Corps administers the program for the rest of the country, including for

all tribal lands.

        50.         In addition, CWA § 401, 33 U.S.C. § 1341, prohibits a federal agency from

permitting or licensing a discharge into “waters of the United States” unless the state (or tribe)

where the discharge originates issues a certification that the permit or license will comply with

applicable water quality requirements, or waives its right to do so. All states and 61 tribes,

including the Navajo Nation, have authority to exercise their CWA § 401 certification authority.

        51.         CWA § 311(b), 33 U.S.C. § 1321(b), prohibits discharges or threatened discharges

of oil or hazardous substances into the “waters of the United States.” Section 311 further provides


        4
          Idaho received approval to operate the NPDES program with a phased transfer of
authority starting in July 2018 and ending by July 2021. 83 Fed. Reg. 27,769 (June 14, 2018).



                                                   13
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 14 of 44




for facilities to develop plans to prevent oil spills into “waters of the United States” and for funding

response actions for such spills. Id. § 1321(j)(5), (s).

        52.     The Clean Water Act also establishes nationwide minimum pollution controls that

are applicable to the “waters of the United States,” creating a uniform national floor of protective

measures against water pollution. See CWA §§ 301, 302, 304, 306, 307, 510(1), 33 U.S.C.

§§ 1311, 1312, 1314, 1316, 1317, 1370(1). Without a protective nationwide baseline that furthers

the Act’s purpose of protecting water quality, upstream states might impose less stringent

standards on pollution sources in their states. Those less stringent controls would harm the waters

of downstream states or tribes.

                Treating Tribes as States under the CWA

        53.     In 1987, Congress added Section 518 to the Clean Water Act, 33 U.S.C. § 1377.

Section 518(e) authorizes EPA to grant eligible Indian tribes “treatment as a state” (TAS) for a

variety of purposes, including administering and enforcing each of the principal CWA regulatory

programs. Id. § 1377(e). The EPA has established specific TAS application processes for six Clean

Water Act regulatory programs: Section 303(c) water quality standards; Section 303(d) impaired

water listing and total maximum daily load programs; Section 401 water quality certification

programs; Section 402 NPDES permitting and other provisions; Section 404 dredge-and-fill

permitting; and Section 405 sewage sludge management programs. 40 C.F.R. §§ 123.31, 130.16,

131.8, 233.60, 501.23.

        54.     Tribes are not required to apply for TAS. Sixty-two tribes, however, including the

Navajo Nation, have TAS approvals for either water quality standards, water quality certifications,

or both. From planning to approval to implementation, the process takes years to complete.



                                                  14
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 15 of 44




       55.       No tribe has TAS for any Clean Water Act permitting programs or Section 303(d)

impaired water listing and total maximum daily load programs. Most tribes lack the capacity to

develop and administer these programs, which are resource-intensive, and have not applied for

TAS for these programs. Instead, tribes rely on the Agencies’ implementation of these programs

on their behalf. Indeed, even the states rely on the Corps to implement the CWA § 404 program.

       56.       If the Agencies’ narrow definition of “waters of the United States” in the 2020

WOTUS Rule is allowed to stand, discharges into the newly excluded waters may no longer require

a NPDES or dredge-and-fill permit. In the Navajo Nation’s case, because so many of its waters

are ephemeral, the majority of its waters may not be protected from immediate or upstream

contamination.

       Prior Regulations and Case Law on “Waters of the United States”

       57.       Between the 1970s and early 2000s, the Agencies and courts interpreted the scope

of the Clean Water Act broadly to cover “virtually all bodies of water,” Int’l Paper Co. v. Ouellette,

479 U.S. 481, 492 (1987).

       58.       In the 1980s, the Agencies generally defined the “waters of the United States” to

cover: (1) waters used or susceptible of use in interstate and foreign commerce, commonly referred

to as navigable-in-fact or “traditionally navigable” waters; (2) interstate waters; (3) the territorial

seas; and (4) other waters that could affect interstate commerce. See 51 Fed. Reg. at 41,250;

53 Fed. Reg. at 20,774.

       59.       Beginning in 1985 in Riverside Bayview, followed by Solid Waste Agency of

Northern Cook County (SWANCC) v. U.S. Army Corps of Engineers, 531 U.S. 159 (2001), and

culminating with Rapanos v. United States, 547 U.S. 715 (2006), the Supreme Court issued



                                                  15
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 16 of 44




decisions about the scope of the Clean Water Act, and in particular its coverage of “non-adjacent”

wetlands.

        60.     In Rapanos, the Court addressed whether the Clean Water Act protects wetlands

lying near ditches or tributaries “that eventually empty into traditional navigable waters,” 547 U.S.

at 729, resulting in Justice Kennedy’s “significant nexus” test.

        61.     In a plurality opinion authored by Justice Scalia, four Justices adopted an extremely

narrow view of the Clean Water Act. In their view, the phrase “waters of the United States”

includes only “relatively permanent, standing or continuously flowing bodies of water ‘forming

geographic features’” described as streams, oceans, rivers, and lakes. Id. at 739 (citing Webster’s

New International Dictionary 2882 (2d ed. 1954)). The plurality further found that only “those

wetlands with a continuous surface connection” to other “waters of the United States” are covered

by the CWA. Id. at 742.

        62.     The other five Supreme Court Justices rejected the Rapanos plurality’s

interpretation of “waters of the United States” as inconsistent with the text, structure, and purpose

of the Clean Water Act. See 547 U.S. at 768, 776 (Kennedy, J., concurring in the judgment), 800

(Stevens, J., dissenting).

        63.     According to Justice Kennedy, wetlands “come within the statutory phrase

‘navigable waters’” if they share a “significant nexus” with a traditionally navigable water,

meaning that the wetlands, “either alone or in combination with” other similarly situated wetlands,

“significantly affect the chemical, physical, and biological integrity” of a traditionally navigable

water. Id. at 779-80.




                                                 16
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 17 of 44




       64.     In arriving at this conclusion, Justice Kennedy explained that the plurality’s first

requirement—standing water or continuous flow, at least for a period of “some months”—made

“little practical sense in a statute concerned with water quality.” Id. at 769. Justice Kennedy stated

that, on the contrary, “nothing in the statute” suggests that Congress intended to exclude waterways

that flow irregularly, such as in response to rainfall. Id. at 770. Justice Kennedy also rejected a

“continuous surface connection” requirement for wetlands, id. at 772, noting that it “may be the

absence of an interchange of waters . . . that makes protection of wetlands critical to the statutory

scheme,” id. at 775.

       65.     The significant nexus test had already been followed by the Tenth Circuit, based on

SWANCC. Hubenka, 438 F.3d at 1033-34 (citing SWANCC, 531 U.S. at 167-68).

       66.     The four dissenting Justices in Rapanos similarly rejected the plurality’s

“revisionist reading” of the Clean Water Act. 547 U.S. at 793 (Stevens, J., dissenting).

       67.     In 2008, the Agencies issued the Rapanos Guidance, which provided direction on

how to implement Justice Kennedy’s significant nexus standard. 5

       68.     The Rapanos Guidance included as jurisdictional the following categories of

waters: (1) navigable waters and their adjacent wetlands; (2) non-navigable tributaries of navigable

waters that are relatively permanent; and (3) wetlands that directly abut those non-navigable

tributaries. Adjacent wetlands were defined in the Guidance to include those with a surface or

shallow sub-surface connection to jurisdictional waters, wetlands separated from jurisdictional


       5
         Clean Water Act Jurisdiction following the U.S. Supreme Court’s Decision in Rapanos
v. United States & Carabell v. United States (Dec. 2, 2008), at 1,
https://www.epa.gov/sites/production/files/2016-
02/documents/cwa_jurisdiction_following_rapanos120208.pdf (Rapanos Guidance).



                                                 17
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 18 of 44




waters by barriers, and wetlands reasonably close in proximity to jurisdictional waters. Rapanos

Guidance at 5.

       69.       The Rapanos Guidance further provided that non-navigable, non-relatively

permanent tributaries and their adjacent wetlands would be assessed on a case-by-case basis

according to the Agencies’ significant nexus analysis, which considered various hydrologic and

ecological factors such as flow characteristics and various functions of those waters, “to determine

if they significantly affect the chemical, physical and biological integrity of downstream traditional

navigable waters.” Id. at 1, 8-11.

2015 Clean Water Rule

       70.       In 2015, the Agencies promulgated the Clean Water Rule to clarify the scope of the

Clean Water Act and to ensure “predictability,” “consistency,” and “protection for the nation’s

public health and aquatic resources[.]” 80 Fed. Reg. at 37,054, 37,056-57.

       71.       In developing the regulation, the Agencies reviewed and relied on the “best

available peer-reviewed science,” the decisions of the Supreme Court, and the clear objective of

the Clean Water Act. Id. at 37,055-57. Consistent with the Clean Water Act and Supreme Court

precedent, the 2015 Clean Water Rule applied the Act’s safeguards to wetlands and tributaries if

they, “either alone or in combination with similarly situated waters in the region, significantly

affect the chemical, physical, or biological integrity of traditional navigable waters, interstate

waters, or the territorial seas,” id. at 37,060, as encapsulated by the “significant nexus” standard.

       72.       In preparing the 2015 Clean Water Rule, the Agencies’ extensive public outreach

began in 2011 and continued through the end of the rulemaking process. That consultation included




                                                 18
          Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 19 of 44




outreach to state and local governments, Indian tribes, and governmental organizations. See id.

at 37,102-03.

          73.   The agencies also compiled a considerable scientific record that supported the

approach taken in the 2015 Clean Water Rule, including its application of the “significant nexus”

test. 6

          74.   After synthesizing more than 1,200 peer-reviewed studies, the Connectivity Report

reached “major conclusions” that would serve as the foundation of the 2015 Clean Water Rule.

Connectivity Report at ES-2.

          75.   First, the report confirmed that “streams, individually or cumulatively, exert a

strong influence on the integrity of downstream waters.” Id. Tributary streams, the report declared,

“including perennial, intermittent, and ephemeral streams, are physically, chemically, and

biologically connected to downstream rivers . . . .” Id.

          76.   The report also concluded that “[w]etlands and open waters in non-floodplain

landscape settings . . . provide numerous functions that benefit downstream water integrity,”

including “storage of floodwater; recharge of ground water that sustains river baseflow; retention

and transformation of nutrients, metals, and pesticides; export of organisms or reproductive

propagules to downstream waters; and habitats needed for stream species.” Id. at ES-3. Thus,

evaluation “of the degree of connectivity for specific groups or classes of wetlands (e.g., prairie




          6
         U.S. EPA Office of Research and Dev., Connectivity of Streams and Wetlands to
Downstream Waters: A Review and Synthesis of the Scientific Evidence, Docket No. EPA-HQ-
OW-2011-0880-20858 (Jan. 2015), http://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=296414
(Connectivity Report).



                                                 19
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 20 of 44




potholes or vernal pools)” required a science-based “case-by-case analysis.” Id. at ES-4; see also

80 Fed. Reg. at 37,057, 37,063.

        77.     The Agencies translated this science into regulatory standards that were “easier to

understand, consistent, and environmentally more protective” than the prior regulations and

guidance. 80 Fed. Reg. at 37,057. The 2015 Clean Water Rule organized the nation’s waters into

three classes: “[w]aters that are jurisdictional in all instances, waters that are excluded from

jurisdiction, and a narrow category of waters subject to case-specific analysis to determine whether

they are jurisdictional.” Id.

        78.     The class of waters deemed “jurisdictional in all instances” includes traditional

navigable waters, interstate waters, and the territorial seas, along with “impoundments” of such

waterbodies. Id. at 37,057-58. To this list of waters, the 2015 Clean Water Rule added both

“tributaries” that contribute flow to a primary water and have “a bed and banks and an ordinary

high water mark[,]” and “waters adjacent” to other jurisdictional waters, “including wetlands,

ponds, lakes, oxbows, impoundments, and similar waters[.]” Id. at 37,075-80, 37,104. The

Agencies explained that “[t]he great majority of tributaries as defined by the rule are headwater

streams that play an important role in the transport of water, sediments, organic matter, nutrients,

and organisms to downstream waters.” Id. at 37,058.

        79.     As to “adjacent waters,” the 2015 Clean Water Rule used “bright line boundaries”

to target only “those waters that . . . possess the requisite connection to downstream waters and

function as a system to protect the chemical, physical, or biological integrity of those waters.” Id.

        80.     The Agencies excluded from jurisdiction essentially the same waters as were

excluded based on 1980s regulations and longstanding Agency practice. Id. at 37,098.



                                                 20
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 21 of 44




       81.     Finally, the Agencies explained that “waters within the 100-year floodplain of a

traditional navigable water, interstate water, or the territorial seas and waters within 4,000 feet of

the high tide line or the ordinary high water mark of a traditional navigable water, interstate water,

the territorial seas, impoundments, or covered tributary are subject to case-specific significant

nexus determinations,” unless the water is excluded. Id. at 37,059. The Agencies explained that

the science available today does not establish those are categorically jurisdictional, but the science

establishes that many of them have a significant effect on downstream waters. Id.

The Agencies’ Attempts to Rescind, Delay, and Replace the 2015 Clean Water Rule

       The Rescission Rule and the Suspension Rule

       82.     In contrast to the 2015 Clean Water Rule, which relied on science to improve the

prior agency practice of protecting waters that significantly affect the chemical, physical, and

biological integrity of navigable waters, the Agencies’ recent efforts to dismantle the 2015 rule are

based purely on legal statements and interpretations concocted to rationalize a preordained

conclusion.

       83.     On February 28, 2017, President Trump issued an executive order directing the

EPA Administrator and the Assistant Secretary of the Army for Civil Works to review the Clean

Water Rule “for consistency with the [Executive Order’s] policy . . . and publish for notice and

comment a proposed rule rescinding or revising the rule, as appropriate and consistent with law.”

Exec. Order No. 13,778, § 2(a). The Order instructed “the Administrator and the Assistant

Secretary . . . [to] consider interpreting the term ‘navigable waters[]’ . . . in a manner consistent

with the opinion of Justice Antonin Scalia in Rapanos,” id. § 3, an opinion which was rejected by

a majority of the Supreme Court in that case.



                                                 21
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 22 of 44




       84.     While signing the Order, President Trump stated he was “directing the EPA to take

action, paving the way for the elimination of this very destructive and horrible rule,” which he

claimed regulated “nearly every puddle or every ditch on a farmer’s land, or anyplace else that

they decide -- right? It was a massive power grab.” 7 In fact, the 2015 Clean Water Rule specifically

exempted all puddles from the definition of “waters of the United States.” See, e.g., 80 Fed. Reg.

at 37,105 (previously codified at 33 C.F.R. § 328.3(b)(4)(vii)); see also id. at 37,099.

       85.     On July 27, 2017, EPA, under then-Administrator Pruitt, and the Corps proposed

the Rescission Rule, which would rescind the 2015 Clean Water Rule and recodify the 1986

definition of WOTUS in its place. 82 Fed. Reg. 34,899. The Agencies accepted public comments

on the proposed Rescission Rule generally but stated that they were not seeking public comment

concerning the pre-2015 definition of “waters of the United States,” 82 Fed. Reg. at 34,903, which

they would not be reconsidering.

       86.     During this rulemaking, in August 2017, then-Administrator Pruitt attended an

event organized by the National Cattlemen’s Beef Association. The Association produced a video

in which Administrator Pruitt appears; in it, he criticizes the 2015 Clean Water Rule, stating that

in the 2015 rule “the Obama Administration re-imagined their authority under the Clean Water

Act and defined a Water of the United States as being a puddle, a dry creek bed, and ephemeral

drainage ditches across this country” and urged the Association’s members to submit comments




       7
         Remarks by President Trump at Signing of Waters of the United States (WOTUS)
Executive Order (Feb 28, 2017),
https://web.archive.org/web/20170228223332/https://www.whitehouse.gov/the-press-
office/2017/02/28/remarks-president-trump-signing-waters-united-states-wotus-executive.



                                                 22
         Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 23 of 44




on the proposal to rescind the Rule. 8 The Association’s video directed viewers to visit

BeefUSA.org to file WOTUS comments; that website in turn instructed visitors to “Tell EPA to

Kill WOTUS Today!” and provided sample comments that were critical of the Rule. 9

         87.   On November 22, 2017, rather than awaiting the outcome of the rescission

rulemaking, the Agencies switched course and published a proposal to suspend the 2015 Clean

Water Rule by delaying its effective date until 2020. 82 Fed. Reg. 55,542 (Suspension Rule).

         88.   The proposed Suspension Rule contained many of the same flaws as the proposed

Rescission Rule, including its suppression of public comment as to the impact of the rule on the

chemical, physical, and biological integrity of the Nation’s waters. See, e.g., 82 Fed. Reg. at 55,545

(“The agencies do not intend to engage in substantive re-evaluation of the definition of ‘waters of

the United States’ until the Step Two rulemaking”).

         89.   The Agencies finalized the Suspension Rule on February 6, 2018. 83 Fed. Reg.

5,200.

         90.   On August 16, 2018, the United States District Court for the District of South

Carolina vacated the Suspension Rule, concluding that the Agencies had refused to consider or



         8
        BeltwayBeef, EPA Administrator Scott Pruitt Urges Ranchers to File WOTUS Comments
(Aug. 16, 2017), https://www.youtube.com/watch?v=vTVd54WyhDQ&hd=1.
         9
          National Cattlemen’s Beef Association, Take Action Now- Tell EPA to Kill WOTUS
Today!                         (Aug.                         10,                         2017),
https://web.archive.org/web/20170810080042/http://www.beefusa.org/newsreleases1.aspx?News
ID=6381;          Home         –        Beef        USA          (Aug.        21,        2017),
https://web.archive.org/web/20170821133629/http://www.beefusa.org/ (third image panel saying
“Tell the EPA to #DitchTheRule”); see also National Cattlemen’s Beef Association, In New NCBA
Video, EPA Administrator Pruitt Urges Ranchers to Submit WOTUS Comments (Aug. 16, 2017),
https://www.ncba.org/newsreleases.aspx?NewsID=6391.



                                                 23
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 24 of 44




receive meaningful public comments in violation of the Administrative Procedure Act. S.C.

Coastal Conservation League, 318 F. Supp. 3d 959; see also Puget Soundkeeper All. v. Wheeler,

No. C15-1342-JCC, 2018 WL 6169196, at *5 (W.D. Wash. Nov. 26, 2018) (same).

       91.     In the meantime, on July 12, 2018, the Agencies published a supplemental notice

of proposed rulemaking for the proposed Rescission Rule. 83 Fed. Reg. 32,227. In the

supplemental notice, the Agencies stated that they “propose to conclude that regulatory certainty

would be best served by repealing the 2015 Rule and recodifying the scope of CWA jurisdiction,”

and invited comment on “issues that are relevant to consideration of whether to repeal the 2015

Rule.” Id. at 32,228, 32,231.

       92.     In the supplemental notice, the Agencies did not address, evaluate, or request public

comment on the potential impacts of their proposed rule on the integrity of the Nation’s waters.

       93.     The Navajo Nation submitted comments on the proposed Rescission Rule on

August 23, 2017, primarily noting that the Agencies had not examined the effects of rescinding

the 2015 Clean Water Rule.

       94.     On December 11, 2018, Administrator Wheeler, like previous Administrator Pruitt,

interfered with the rulemaking process. Administrator Wheeler published an article in the Kansas

City Star describing the Agencies’ WOTUS rulemakings, in which he stated as follows:

       In 2015, the Obama EPA put forward a definition that further expanded
       Washington’s reach into privately owned lands. They claimed it was in the interest
       of water quality. But it was really about power — power in the hands of the federal
       government over states and landowners. . . . The rule was issued in spite of the fact
       that Missouri, and most other states, already have their own protections for waters




                                                24
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 25 of 44




       within their borders, regardless of whether they are federally regulated as waters of
       the United States. 10

Administrator Wheeler further describes the 2015 Clean Water Rule:

       Under the 2015 rule, more farmers, developers and landowners across the U.S.
       would need to apply for a federal permit to exercise control over their own property
       — a costly and time-consuming action that runs counter to our republican idea of
       government. Not only can the process to obtain a federal permit cost tens of
       thousands of dollars, but the 2015 definition also put local land use decisions in the
       hands of distant, unelected bureaucrats.

Id.

       95.     On October 22, 2019, the Agencies published the final Rescission Rule, which

repealed the 2015 Clean Water Rule and re-adopted the 1986 definition.

       96.     The Agencies gave four reasons for repealing the 2015 Clean Water Rule and

re-adopting the 1986 definition: the 2015 Clean Water Rule 1) exceeded the Agencies’ authority

under the CWA, including the limits imposed by Justice Kennedy’s significant nexus test, 2) failed

to give due weight to the rights of states under the CWA, 3) “push[ed] the envelope of [the

Agencies’] constitutional and statutory authority absent a clear statement from Congress,” and

4) lacked record support with respect to the Rule’s distance-based limitations. 84 Fed. Reg.

at 56,626.

       97.     In their post hoc rationalization, the Agencies relied almost entirely on two 2019

district court decisions, issued after the close of the Rescission Rule comment period, that found

aspects of the 2015 Clean Water Rule unlawful. See 84 Fed. Reg. at 56,628-30, 56,639-40, 56,647-

54, 56,657-59 (citing Georgia v. Wheeler, No. 2:15-cv-00079, 2019 WL 3949922 (S.D. Ga. Aug.


       10
         Andrew Wheeler, Trump Administration’s Waters of the United States Rule Gives Power
Back to States, Kansas City Star (Dec. 12, 2018), https://www.kansascity.com/opinion/readers-
opinion/guest-commentary/article222945575.html.



                                                25
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 26 of 44




21, 2019) and Texas v. U.S. Envtl. Prot. Agency, No. 15-cv-162, 2019 WL 2272464 (S.D. Tex.

May 28, 2019)). The Agencies state “[b]y repealing the 2015 Rule,” they were “responding to

these court orders,” id. at 56,640, even though both cases were decided nearly two years after the

agencies proposed and initiated the rescission rulemaking process. In fact, Georgia v. Wheeler was

decided after the Final Rescission Rule had been sent to the White House Office of Management

and Budget for final review. 11

       98.     The Agencies did not address the factual and scientific findings that they had made

in the 2015 Clean Water Rule, including their findings regarding categories of waters that are not

navigable-in-fact but significantly affect the integrity of downstream navigable waters.

       99.     The Agencies did not address impacts to tribal waters from the Rescission Rule.

       100.    The final Rescission Rule purports to adopt a district court finding that the 2015

Clean Water Rule did not comply with the “significant nexus” requirement in Justice Kennedy’s

Rapanos opinion. 84 Fed. Reg. at 56,626. That is, in October 2019 the Agencies repealed the 2015

Clean Water Rule on grounds that it did not comply with the significant nexus test, which is the

same test the Agencies rejected in the 2020 WOTUS Rule.

       The 2020 WOTUS Rule

       101.    As directed by Executive Order No. 13,778, on February 14, 2019 the Agencies

also proposed to redefine “waters of the United States.” 84 Fed. Reg. 4,154.




       11
          See OIRA Conclusion of EO 12866 Regulatory Review, Definition of “Waters of the
United     States”   -   Recodification     of    Preexisting   Rule,     RIN      2040-AF74,
https://www.reginfo.gov/public/do/eoDetails?rrid=129319 (received date of July 12, 2019).



                                                26
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 27 of 44




        102.     The Agencies proposed a definition of “waters of the United States” that adhered

to Justice Scalia’s opinion in Rapanos and discarded the significant nexus test at the core of Justice

Kennedy’s opinion and prior Court opinions. See, e.g., id. at 4,170 (claiming adherence to Justice

Scalia’s plurality opinion in Rapanos), 4,196 (downplaying the significant nexus test as the view

of a “single justice” despite the fact that a majority of the Court in Rapanos voted to affirm

jurisdiction if the test is satisfied).

        103.     The Agencies proposed these changes without considering the major diminishment

that their new definition would cause in the scope of Clean Water Act protections throughout the

nation, and without meaningfully accounting for the significant harms to water quality that would

result. The Agencies stated that such analysis was prevented by lack of data and technical

limitations, as well as uncertainties in the way states or tribes might respond to the changed

definition. Id. at 4,200.

        104.     By failing to analyze the impacts of their proposed rule on the health of the Nation’s

waters, the Agencies denied the public a clear picture of the impacts of the proposed change.

        105.     The Navajo Nation submitted comments on the proposal. Among other things, the

Navajo Nation explained the importance of water quality to the Navajo Nation and federal

obligations to protect it, explained that the proposed rule would result in substantially fewer Navajo

waters being protected, and argued that the Agencies improperly failed to consider the impacts of

the proposal on tribal waters.

        106.     On June 13, 2019, the Navajo Nation also engaged in a government-to-government

consultation with the Agencies in which it discussed its concerns with the proposed rule. See, e.g.,

Exec. Order No. 13,175, 65 Fed. Reg. 67,249 (Nov. 9, 2000). During the meeting, the Navajo



                                                  27
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 28 of 44




Nation suggested that the Agencies consider carving out tribal waters from the new WOTUS rule

and leaving them subject to the 2015 Clean Water Rule, due to the special relationship between

the federal government and Indian tribes, and rights that stem from that relationship, that require

the federal government to provide additional protections for tribal waters compared to those for

state waters. Alternatively, the Navajo Nation suggested that the Agencies provide for regional

flexibilities when promulgating the rule, to account for factors such as the reliance of the arid

Southwest on ephemeral waters. The Agencies agreed to consider supplemental comments from

the Navajo Nation on these issues.

       107.    In response to the proposal, EPA’s Science Advisory Board advised EPA that the

proposed rulemaking both neglected and departed from established science.

       108.    In October 2019, the Science Advisory Board provided Administrator Wheeler

with a draft commentary on the proposed Rule, which explained:

       The proposed definition of WOTUS is not fully consistent with established EPA
       recognized science, may not fully meet the key objectives of the CWA –‘to restore
       and maintain the chemical, physical and biological integrity of the Nation’s waters,’
       and is subject to a lack of clarity for implementation. The departure of the proposed
       Rule from EPA recognized science threatens to weaken protection of the nation’s
       waters by disregarding the established connectivity of ground waters and by failing
       to protect ephemeral streams and wetlands which connect to navigable waters
       below the surface. These changes are proposed without a fully supportable
       scientific basis, while potentially introducing substantial new risks to human and
       environmental health. 12




       12
           Office of the Adm’r Sci. Advisory Bd., Draft Commentary on the Proposed Rule
Defining the Scope of Waters Federally Regulated Under the Clean Water Act, at 3-4 (Oct. 16,
2019),
https://yosemite.epa.gov/sab/sabproduct.nsf/ea5d9a9b55cc319285256cbd005a472e/5939af1252d
dadfb852584e10053d472/$FILE/WOTUS%20SAB%20Draft%20Commentary_10_16_19_.pdf.



                                                28
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 29 of 44




        109.    Defendants Wheeler and James signed the final rule on January 23, 2020, before

the final commentary was provided.

        110.    The Science Advisory Board’s final comments on the proposed Rule concluded

that it “does not incorporate the best available science,” is “inconsistent with the body of science

previously reviewed by [the Board],” and “lacks a scientific justification, while potentially

introducing new risks to human and environmental health.” 13

        111.    The 2020 WOTUS Rule was published on April 21, 2020. Under the 2020 WOTUS

Rule significant portions of the nation’s waters are not “waters of the United States,” 85 Fed. Reg.

at 22,253-54, but are left to states and tribes to address.

        112.    The Agencies relied principally on the Rapanos plurality opinion to significantly

narrow the definition of “waters of the United States,” cutting back on the federal protections

afforded by regulations and guidance implementing the Clean Water Act and dating back many

decades.

        113.    The 2020 WOTUS Rule lists four categories of waters as “waters of the United

States”: (1) The territorial seas and traditional navigable waters; (2) perennial and intermittent

tributaries that contribute surface water flow to such waters; (3) certain lakes, ponds, and

impoundments of jurisdictional waters; and (4) wetlands adjacent to other jurisdictional waters.

See id. at 22,273, 22,338.




        13
          Office of the Adm’r Sci. Advisory Bd., Commentary on the Proposed Rule Defining the
Scope of Waters Federally Regulated Under the Clean Water Act, at 1, 3-4 (Feb. 27, 2020)
https://yosemite.epa.gov/sab/sabproduct.nsf/WebBOARD/729C61F75763B8878525851F00632
D1C/$File/EPA-SAB-20-002+.pdf.



                                                  29
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 30 of 44




        114.    The rule excludes ephemeral streams from “waters of the United States” because,

according to the Agencies, “the requirement that a tributary be perennial or intermittent and be

connected to a traditional navigable water is reasonable and reflects the [Rapanos] plurality’s

description of a ‘wate[r] of the United States’ as ‘i.e., a relatively permanent body of water

connected to traditional interstate navigable waters.’” Id. at 22,289 (quoting Rapanos, 547 U.S. at

742.) (second alteration in original).

        115.    The Agencies similarly relied on the Rapanos plurality opinion to define wetlands

that are protected under the Act (e.g., those which are “inseparably bound up with” other

jurisdictional waters in a typical year, such as wetlands directly abutting or inundated by flooding

from such waters), and those which are excluded (e.g., wetlands with a shallow sub-surface

connection as well as wetlands lacking direct hydrologic surface connection to jurisdictional

waters. Id. at 22,309, 22,278-80.

        116.    The 2020 WOTUS Rule specifically excludes from protection “[e]phemeral

features that flow only in direct response to precipitation, including ephemeral streams, swales,

gullies, rills, and pools.” Id. at 22,251.

        117.    As a result, the following wetlands that were formerly protected as “adjacent”

wetlands under the Rapanos Guidance, the 2015 Rule, and the 2019 Rule are no longer protected

under the 2020 WOTUS Rule: (1) wetlands with a shallow sub-surface, rather than surface,

connection to jurisdictional waters; (2) wetlands physically separated from jurisdictional waters

by human-made dikes or barriers, and lacking a direct hydrologic surface connection in “a typical

year”; and (3) neighboring wetlands sufficiently close to a jurisdictional water so as to have a

functional ecological connection with such water. See Rapanos Guidance at 5-6.



                                                30
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 31 of 44




        118.   The 2020 WOTUS Rule defines the term “typical year” as a year “when

precipitation and other climatic variables are within the normal periodic range (e.g., seasonally,

annually) for the geographic area of the applicable aquatic resource based on a rolling thirty-year

period.” 85 Fed. Reg. at 22,274. The rule explains that this definition is intended to measure, in a

Goldilocks fashion, “the characteristics of a waterbody at times that are not too wet and not too

dry.” Id.

        119.   The 2020 WOTUS Rule also does not include “interstate” waters as a separate

category of “waters of the United States,” and therefore excludes many waters that cross state or

tribal borders and have long been protected by the Clean Water Act. See id. at 22,338.

        120.   As a result of these new exclusions, a vast number of streams and wetlands—

previously covered by the CWA for decades—will no longer receive CWA protections.

        121.   In the 2020 WOTUS Rule, the Agencies state that they do not view the new,

narrower definition of “waters of the United States” “as conclusively determining which of the

nation’s waters warrant environmental protection and which do not,” but instead view the

definition as drawing the line between “waters subject to federal requirements under the CWA and

those waters that States and Tribes are free to manage under their independent authorities.” Id.

at 22,270.

        122.   The Agencies acknowledge that the new rule will affect tribes differently from

states. Id. at 22,270, 22,336-37. They offhandedly dismiss this disparity, however, stating that they

were unable to quantify the final rule’s effects on tribal waters because they were not aware of

datasets showing the potential effects and they could not quantify how tribes would react to the




                                                 31
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 32 of 44




Rule. 14 Similarly, the Agencies’ Economic Analysis did “not consider how the 573 federally

recognized tribes might react to a change in CWA jurisdiction, nor does [the Economic Analysis]

include tribes in its calculations of costs and benefits.” 15

        123.    The Agencies did not analyze impacts on tribes or treaty rights, even though they

acknowledged that tribes do not have the resources to implement their own permitting programs

and so are dependent on federal permitting programs to protect tribal waters, which programs will

be diminished under the new rule. See id.

        124.    The Economic Analysis also does not account for potential effects related to

subsistence fishing, the growing of wild rice, or other cultural uses of water that are unique to

tribes, nor does it address the reliance of many tribes on waters that will no longer be considered

jurisdictional under the Final Rule. Id.; RTC Topic 11, at 35, 40. For example, many plants and

other wildlife of traditional importance to Navajo people are found in ephemeral waters and

wetlands.

        125.    The Economic Analysis includes a case study that encompasses the Pecos River

from southeast Santa Fe, New Mexico to the Texas-Mexico border. Economic Analysis at 153-71.

In the less than one-page section on potential impacts to tribal resources, the case study explains

that tribal lands intersect with this basin and that changes in the scope of Clean Water Act programs


        14
          U.S. Envtl. Prot. Agency and Dep’t of the Army, The Navigable Waters Protection Rule
– Public Comment Summary Document (RTC) Topic 11: Economic Analysis and Resource and
Programmatic Assessment, (2020), at 35, 40. The full Response to Comments is available at
https://www.regulations.gov/document?D=EPA-HQ-OW-2018-0149-11574.
        15
          U.S. Envtl. Prot. Agency and Dep’t of the Army, Economic Analysis for the Navigable
Waters Protection Rule: Definition of “Waters of the United States”, (2020), at 50,
https://www.epa.gov/sites/production/files/2020-01/documents/econ_analysis_-_nwpr.pdf.



                                                   32
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 33 of 44




could potentially expose tribal resources to pollution and other adverse effects. Id. at 163-64. The

case study mentions that there is one active oil well on the Navajo Nation within this basin. Id.

at 164. This is the extent of tribal water analysis performed to support the 2020 WOTUS Rule. 16

       126.    The Agencies do not address in any substantive fashion the Navajo Nation’s and

other tribes’ comments requesting that the agencies carve out the Navajo Nation and other tribes

from the 2020 definition of “waters of the United States.”

       127.    In the 2020 WOTUS Rule, the Agencies respond to the Science Advisory Board’s

concerns by stating that they used the Connectivity Report to inform certain aspects of the

definition of “waters of the United States,” but that where to draw the line between federal and

state waters is a legal question that must not dictated by science. 85 Fed. Reg. at 22,261.

The Rescission Rule and 2020 WOTUS Rule Harm the Navajo Nation

       128.    The Rescission Rule and 2020 WOTUS Rule harm the sovereign, governmental,

environmental, economic, and proprietary interests of the Navajo Nation.

       129.    The Rescission Rule and 2020 WOTUS Rule harm the Navajo Nation by denying

the protection of the Clean Water Act to a substantial number of Navajo waters, creating a risk that

they will be polluted, destroyed, or otherwise degraded.

       130.    Because the CWA § 402 NPDES permit program and CWA § 404 dredge-and-fill

permit program apply only to “waters of the United States,” these rules may result in fewer permits



       16
        See also U.S. Envtl. Prot. Agency and Dep’t of the Army, Resource and Programmatic
Assessment for the Navigable Waters Protection Rule: Definition of “Waters of the United States”,
(2020),   at     50-58,    https://www.epa.gov/sites/production/files/2020-01/documents/rpa_-
_nwpr_.pdf (acknowledging that the Agencies “directly implement most of the programs under
the CWA in the vast majority of Indian country,” but providing no analysis of any impacts).



                                                33
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 34 of 44




being required and issued by the Agencies and the Navajo Nation may have fewer opportunities

to work with the Agencies to protect its waters.

       131.    The Navajo Nation operates a certification program under CWA § 401. Federally

approved permits for discharges into waters of the United States must be certified as including

sufficiently protective conditions, but with a narrowed definition of “waters of the United States,”

fewer certifications are likely to be required.

       132.    Innumerable waterbodies within the Navajo Nation are located downstream from

or otherwise hydrologically connected to a network of waterbodies that have lost Clean Water Act

protections under the Rescission Rule and 2020 WOTUS Rule. The Rescission Rule and 2020

WOTUS Rule limit the Navajo Nation’s ability to be involved in certifications in neighboring

jurisdictions that would impact Navajo Nation waters. See CWA §§ 401(a)(2), 402(a)(3), (b)(5),

404(h)(1)(E), 33 U.S.C. §§ 1341(a)(2), 1342(a)(3), (b)(5), 1344(h)(1)(E).

       133.    The narrower definition of “waters of the United States” limits the applicability of

CWA § 311, which protects tribal waters from oil spills by requiring spill prevention, containment

and countermeasure (SPCC) plans to prevent releases of oil into waters of the United States and

provides for inspections and emergency response. There are significant oil and gas production

activities taking place on portions of the Navajo Nation, as well as pipelines traversing Navajo

lands, and SPCC plans and requirements are often the only mechanism for addressing the releases

that occur all too frequently from these activities.

       134.    The narrowing of federal responsibilities upstream of Navajo waters leaves the

Navajo Nation subject to more instances of state regulation of water quality. This outcome will

result in conflicting water quality regimes. It also will undermine the federal trust responsibility



                                                   34
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 35 of 44




and the government-to-government relationship between the federal government and the Navajo

Nation, as well as treaty rights dependent on water quality, since states are not necessarily subject

to these commitments.

                                  FIRST CLAIM FOR RELIEF

(2020 WOTUS Rule - Violation of the Administrative Procedure Act, 5 U.S.C. § 706 and Clean
Water Act, 33 U.S.C. § 1251-1387)

       135.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       136.    A court must “set aside agency action” that is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” or “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A), (C).

       137.    Congress declared that the objective of the Clean Water Act “is to restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters,” without

limitations. 33 U.S.C. § 1251(a).

       138.    The Clean Water Act requires the Agencies to assert jurisdiction over “navigable

waters,” defined as “waters of the United States.” 33 U.S.C. §§ 1311(a), 1342(a), 1344(a), 1362(7),

1362(12).

       139.    The Supreme Court has interpreted this authority to mean that adjacent wetlands

would fall within the scope of the Clean Water Act if, either alone or in combination with

“similarly situated lands in the region,” they have a “significant nexus” to traditional navigable

waters. Rapanos, 547 U.S. at 779-80 (Kennedy, J., concurring).

       140.    The 2020 WOTUS Rule relies instead on the plurality opinion authored by Justice

Scalia. Five Justices rejected that interpretation of “waters of the United States” as inconsistent




                                                 35
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 36 of 44




with the text, structure, and purpose of the Clean Water Act. See 547 U.S. at 768-97 (Kennedy, J.,

concurring), 800 (Stevens, J., dissenting).

       141.    The 2020 WOTUS Rule excludes entire categories of waters that Congress directed

the Agencies to protect, decreases protection for our nation’s waters, and is inconsistent with the

objective of restoring and maintaining “the chemical, physical and biological integrity” of these

waters, in violation of the Clean Water Act’s statutory objective. 33 U.S.C. § 1251(a).

       142.    The 2020 WOTUS Rule violates the Clean Water Act and is “short of statutory

right” and “not in accordance with law” under the Administrative Procedure Act, 5 U.S.C.

§ 706(2)(A), (C).

                                SECOND CLAIM FOR RELIEF

(Rescission Rule and 2020 WOTUS Rule - Violation of the Administrative Procedure Act,

5 U.S.C. § 706)

       143.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       144.    A court must set aside final agency actions found to be “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       145.    Agency action is arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law when:

               (1) An agency fails to articulate a satisfactory explanation for its action backed by

               relevant data, fails to consider an important aspect of the problem, or offers an

               explanation for its decision that runs counter to the evidence before the agency.

               State Farm, 463 U.S. at 43.




                                                36
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 37 of 44




              (2) An agency’s departure from prior practice constitutes an “unexplained

              inconsistency.” Renewable Fuels Ass’n, 948 F.3d at 1255 (quoting Encino

              Motorcars, 136 S. Ct. at 2126).

              (3) “[T]he agency has relied on factors which Congress has not intended it to

              consider.” State Farm, 463 U.S. at 43.

       146.   In this case, first, the Agencies failed to meaningfully consider whether the

Rescission Rule or the 2020 WOTUS Rule would promote or frustrate the Clean Water Act’s sole

objective, which is to protect the “chemical, physical, and biological integrity of the Nation’s

waters.” 33 U.S.C. § 1251(a). Even if, as the Agencies incorrectly claim, there was insufficient

information to assess this crucial factor, it was arbitrary and capricious for the Agencies to

promulgate the Rules with such significant uncertainty and not backed by any data.

       147.   The Agencies also do not reasonably explain how they could have “balanced” the

statutorily mandated objective to protect water quality with other purported policy objectives

without understanding, and thus weighing, the magnitude of the rules’ negative impacts on water

quality. See 85 Fed. Reg. at 22,261. The Agencies’ failure to consider “important aspects of the

problem” renders their action invalid. Dep’t of Homeland Security, 2020 WL 3271746, at *8-*15.

       148.   Moreover, the Rescission Rule and 2020 WOTUS Rule disregard the scientific

findings that underpin the 2015 Clean Water Rule. The Agencies claim that the Rescission Rule

and 2020 WOTUS Rule are “informed” by the science, but misrepresent the evidence on which

they purport to rely and ignore other relevant scientific evidence without any explanation.

Although EPA’s Science Advisory Board as well as many public commenters raised concerns




                                                37
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 38 of 44




about the lack of scientific support for the 2020 WOTUS Rule, the Agencies did not adequately

address or respond to those comments.

       149.    Second, the Rescission Rule and the 2020 WOTUS Rule constitute a significant

departure from past agency practice regarding the definition of “waters of the United States,”

resulting in a substantial reduction in the number of ephemeral streams, intermittent streams,

tributaries, and wetlands that will be protected by the Clean Water Act. The Agencies excluded

many waters that, according to the Agencies’ own prior findings, significantly impact the quality

of traditionally navigable waters. The Agencies disregarded their prior findings and drew

contradictory conclusions about the significance of those waters without offering any new

evidence contradicting their prior findings or providing any other satisfactory explanation for the

change in policy. The Agencies further failed to address the Navajo Nation’s significant reliance

interests on the prior Agency practices. The rules are therefore arbitrary and capricious and an

abuse of discretion for this reason as well.

       150.    The Agencies claim that the 2020 WOTUS Rule will promote “clarity,”

“predictability,” and “certainty” as a reason for changing their prior practice. To the contrary, the

record demonstrates that key aspects of the 2020 WOTUS Rule will create uncertainty and

unpredictability. The Agencies’ own statements demonstrate that it will be difficult to distinguish

between “intermittent” streams (which are protected) and “ephemeral” streams (which are

unprotected). See, e.g., 85 Fed. Reg. at 22,293 (agreeing “that there is no universally accepted

methodology” to identify perennial, intermittent, and ephemeral classifications but dismissing the

concern). In addition, the Agencies’ definition of “typical year” fails to define key terms within

that definition or provide principles to guide agency discretion for conducting the case-by-case



                                                 38
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 39 of 44




analyses that application of the definition will require. See, e.g., 85 Fed. Reg. at 22,274, 22,311.

The Agencies therefore further failed to “consider an important aspect of the problem,” or

“articulate a satisfactory explanation for its action including a rational connection between the

facts found and the choice made.” State Farm, 463 U.S. at 43 (1983) (citation omitted).

       151.    Third, in the 2020 WOTUS Rule, the Agencies relied on multiple “factors which

Congress has not intended [them] to consider,” including speculation about voluntary actions of

the regulated industry and states outside of the Clean Water Act (which the Agencies did not even

meaningfully evaluate), and a supposedly predominant role for states under Clean Water Act

Section 101(b) at the expense of fulfilling the primary goal of the Act in Section 101(a).

       152.    The Rescission Rule and the 2020 WOTUS Rule should be set aside because they

are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

5 U.S.C. § 706(2)(A), (C).

                                THIRD CLAIM FOR RELIEF

(Rescission Rule and 2020 WOTUS Rule - Violation of Administrative Procedure Act, 5 U.S.C.

§ 706, the Navajo Nation’s Treaty Rights, and the Agencies’ Trust Responsibility)

       153.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       154.    The Agencies have a duty to consider the Navajo Nation’s treaty rights, including

reserved water rights and rights to hunt, fish, and gather, when taking other actions, and to avoid

taking actions that would damage, degrade or destroy these rights. To meet this duty, the Agencies

must assess the impacts of their actions and ensure that the Navajo Nation’s treaty rights will be

safeguarded. This responsibility is affirmed by the Agencies’ Indian and Tribal Consultation

Policies.



                                                39
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 40 of 44




       155.   The Agencies failed to analyze or even consider the impacts of the Rescission Rule

and the 2020 WOTUS Rule on tribal waters and tribal treaty rights, including those belonging to

the Navajo Nation. This failure to consider an important aspect of the problem violates the

Agencies’ trust responsibility and renders the Rescission Rule and 2020 WOTUS Rule arbitrary

and capricious.

       156.   The Rescission Rule and 2020 WOTUS Rule will damage, degrade, and destroy

Navajo Nation treaty rights without express Congressional authorization. As a result, the

Rescission Rule and 2020 WOTUS Rule are arbitrary, capricious, and otherwise not in accordance

law.

                              FOURTH CLAIM FOR RELIEF

(Rescission Rule and 2020 WOTUS Rule - Violation of Administrative Procedure Act, 5 U.S.C.

§ 706, and the Due Process Clause)

       157.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       158.   Under the APA, an agency must provide the public a meaningful opportunity to

comment, consider all of the relevant comments received, and respond to them on the record.

       159.   “If the notice of proposed rule-making fails to provide an accurate picture of the

reasoning that has led the agency to the proposed rule, interested parties will not be able to

comment meaningfully upon the agency’s proposals.” Conn. Light and Power v. Nuclear

Regulatory Comm’n, 673 F.2d 525, 530-31 (D.C. Cir. 1982).

       160.   The Due Process Clause of the Constitution requires rulemakings to be undertaken

with an open mind. Ass’n of Nat’l Advertisers v. FTC, 627 F.2d 1151, 1170 (D.C. Cir. 1979).

Decision-makers violate the Due Process Clause when they act with an unalterably closed mind



                                               40
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 41 of 44




and are unwilling to rationally consider arguments. Air Transp. Ass’n of Am. v. Nat’l Mediation

Bd., 663 F.3d 476, 487 (D.C. Cir. 2011).

       161.   Before the Rescission Rule notice was published, the Agencies “had already

reached a prejudged political conclusion” to repeal the 2015 Clean Water Rule. Int’l Snowmobile

Mfrs. Ass’n v. Norton, 340 F. Supp. 2d 1249, 1261 (D. Wyo. 2004).

       162.   As Attorney General of Oklahoma, former EPA Administrator Scott Pruitt declared

his opposition to the Clean Water Rule. Former Administrator Pruitt continued his opposition to

the rule when he came to EPA.

       163.   President Trump’s Executive Order 13,778 directed the Agencies to conduct the

rulemakings for both the Rescission Rule and the 2020 WOTUS Rule. Since then, the Agencies

have been set on achieving a pre-determined goal: repealing the 2015 Clean Water Rule and

promulgating a rule based on Justice Scalia’s decision in Rapanos.

       164.   The Agencies prohibited comment on the substance of both the 2015 Clean Water

Rule and the prior case-by-case regime that they proposed to re-codify in their initial notice to

repeal the 2015 Clean Water Rule. See, e.g., 82 Fed. Reg. at 34,903.

       165.   In the Supplemental Notice, the Agencies set forth their “proposed” conclusions,

without any supporting analysis, and solicited comments to support those pre-ordained

conclusions. 83 Fed. Reg. at 32,228.

       166.   Rather than disavow the closed mind of former Administrator Pruitt, Administrator

Wheeler continued on the same path of engrained opposition to the 2015 Clean Water Rule based

on factors outside the scope of the Clean Water Act.




                                               41
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 42 of 44




       167.    Throughout the rulemaking process, the outcome was already assured. The

Agencies went through the motions of giving notice and taking comment without truly considering

adverse comments or providing any legitimate rationale to support the predetermined result,

namely, the new 2020 WOTUS Rule that essentially codified Justice Scalia’s opinion in Rapanos.

       168.    The Agencies unlawfully denied the public a meaningful opportunity to comment

on the Rescission Rule because the agencies did not disclose their rationale until issuing the Final

Rule. Moreover, because the Agencies operated with an unalterably closed mind, relying on

contrived post hoc rationales and determined to arrive at a pre-determined outcome, the Agencies

deprived the public of a meaningful opportunity to comment on both the Rescission Rule and the

2020 WOTUS Rule.

                                 FIFTH CLAIM FOR RELIEF

(2020 WOTUS Rule - Violation of the Administrative Procedure Act, 5 U.S.C. § 706)

       169.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       170.    An agency “need not address every comment, but it must respond in a reasoned

manner to those that raise significant problems.” City of Waukesha v. Envtl. Prot. Agency, 320 F.3d

228, 257 (D.C. Cir. 2003) (quoting Reytblatt v. Nuclear Regulatory Comm’n, 105 F.3d 715, 722

(D.C. Cir. 1997)).

       171.    The failure to respond to significant comments demonstrates that the agency’s

decision was not based on a consideration of the relevant factors. Tex. Mun. Power Agency v. Envtl.

Prot. Agency, 89 F.3d 858, 876 (D.C. Cir. 1996).

       172.    The Navajo Nation requested that the Agencies “carve out” Navajo Nation waters

from the proposed new definition of “waters of the United States” and allow the 2015 Clean Water



                                                42
       Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 43 of 44




Rule to remain applicable to the Navajo Nation. Other tribes and a tribal organization made similar

requests, and all provided justifications for their requests.

       173.    In addition to failing to meaningfully consider the differences between tribal and

state waters, the Agencies failed to respond to this request altogether, and therefore the 2020

WOTUS Rule was not based on a consideration of all the relevant factors.

                                       REQUEST FOR RELIEF

Plaintiff respectfully requests that the Court:

A.     Declare that the agencies acted arbitrarily and unlawfully in promulgating the challenged

rules, “Definition of ‘Waters of the United States’—Recodification of Pre-Existing Rules,” 84 Fed.

Reg. 56,626 (Oct. 22, 2019) and “The Navigable Waters Protection Rule: Definition of ‘Waters of

the United States,’” 85 Fed. Reg. 22,250 (April 21, 2020);

B.     Vacate and set aside the challenged regulations;

C.     Award Plaintiff its reasonable fees, costs, and expenses, including attorneys’ fees,

associated with this litigation; and

D.     Grant Plaintiff such further and additional relief as the Court may deem just and proper.



Dated: June 22, 2020

Respectfully submitted,

JILL GRANT & ASSOCIATES, LLC

/s/ Jill Elise Grant
Jill Elise Grant, Bar No. 7571
Ian Paul Fisher,* D.C. Bar No. 1672524
1319 F Street NW, Suite 300
Washington, D.C. 20004
Telephone: (202) 821-1950


                                                  43
      Case 2:20-cv-00602-MV-GJF Document 1 Filed 06/22/20 Page 44 of 44




Email: jgrant@jillgrantlaw.com
Email: ifisher@jillgrantlaw.com
* D.N.M.LR-Civ. 83.3(a) certification pending

Attorneys for Plaintiff Navajo Nation




                                                44
